UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-7284


HUGH ROYAL EPPS,

                   Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; MLP VICARTHUR FACTORA; DR.
KATHERINE LAYBOURNE; FBOP REGIONAL MEDICAL STAFF, Etc.;
FBOP WARDEN; DR. KHAN; DR. KALUR,

                   Defendants - Appellees,

             and

FEDERAL BUREAU OF PRISONS, Medical Staff at FCI Low,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cv-00646-HEH-RCY)


Submitted: January 9, 2020                                 Decided: January 16, 2020


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Hugh Royal Epps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Hugh Royal Epps appeals the district court’s memorandum opinions and orders

dismissing his complaint pursuant to 28 U.S.C. § 1915(e)(2) (2018), and denying Epps’

motion to reconsider under Fed. R. Civ. P. 59(e). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Epps v. United States, No. 3:17-cv-00646-HEH-RCY (E.D. Va. Feb. 6, 2019; Aug. 26,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3